Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 (and dependent claim 18 dependent thereof) recites the limitation "the single electrically conductive layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 17 (and dependent claim 18 dependent thereof) are interpreted in the instant Office action as follows: “the single electrically conductive layer” is equivalent to “at least one patterned electrically conductive layer”.  This interpretation is to be confirmed by the applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, 13, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 20100213589 A1).
Regarding claim 1, Hsieh discloses a method of converting an IC die to a wirebondable electrical component (Fig. 11), the method comprising the step of flip chip mounting the IC die (10) to a first surface (surface of 21 in contact with 12) of at least one patterned electrically conductive layer (21, 22) of an interposer (20), wherein the interposer has wirebond pads (portion of 22 contacting 50) at a second surface (surface of 22 facing away from 10) of the at least one patterned electrically conductive layer that is opposite the first surface along a transverse direction, each at least one patterned electrically conductive layer has surfaces opposite each other along the transverse direction, and each of the surfaces abuts an electrically insulative surface (24).
Illustrated below is Fig. 11 of Hsieh.

    PNG
    media_image1.png
    355
    706
    media_image1.png
    Greyscale

Regarding claim 2, Hsieh discloses a method (Fig. 11), wherein the first surface of the at least one patterned electrically conductive layer is exposed through first holes that extend through a first electrically insulative layer (layer 24 between 21 and 10) at a first side (bottom) of the interposer, and the interposer has second holes in a second electrically insulative layer (layer 24 between 21 and 60) that exposes the wirebond pads at the second surface of the at least one patterned electrically conductive layer.
Regarding claim 5, Hsieh discloses a method (Fig. 11), wherein the at least one patterned electrically conductive layer is defined by a single electrically conductive layer that defines each of the first surface and the second surface (single 21 defines first surface, single 22 defines second surface).
Regarding claim 6, Hsieh discloses a method (Fig. 11), wherein the first surface is defined by a first electrically conductive layer (21), and the second surface is defined by a second electrically conductive layer (22).
Regarding claim 7, Hsieh discloses a method (Fig. 11), wherein the interposer includes a third electrically insulative layer (layer 24 between 21 and 22) disposed between the first and second electrically conductive layers.
Regarding claim 8, Hsieh discloses a method (Fig. 11), wherein the interposer further includes a plurality of vias (portion of 22 penetrating 24 and in contact with 21) electrically connecting the first electrically conductive layer to the second electrically conductive layer.
Regarding claim 9, Hsieh discloses a method (Fig. 11), wherein the vias extend through the third electrically insulative layer.
Regarding claim 10, Hsieh discloses a method (Fig. 11), wherein the first electrically conductive layer includes patterned portions that are in electrical communication with a respective pattern portion of the second electrically conductive layer through a respective one of the vias, and the patterned portions of the first electrically conductive layer are electrically isolated from other patterned portions of the second electrically conductive layer by the third electrically insulative layer (portion of 24 between adjacent 21 and 22).
Regarding claim 11, Hsieh discloses a method (Fig. 11), wherein the second electrically conductive layer includes patterned portions that are in electrical communication with a respective pattern portion of the first electrically conductive layer through a respective one of the vias, and the patterned portions of the second electrically conductive layer are electrically isolated from other patterned portions of the first electrically conductive layer by the third electrically insulative layer (portion of 24 between adjacent 22 and 21).
Regarding claim 13, Hsieh discloses a method (Fig. 11) wherein the IC die is a singulated IC die cut from a wafer containing a plurality of IC dies (“dicing” [0043]).
Regarding claim 30, Hsieh discloses a method (Fig. 11), wherein the interposer comprises an organic laminate (polyimide, [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh.
Regarding claim 3, Hsieh discloses a method (Fig. 11), wherein the step of flip chip mounting comprises connecting the IC die to the first surface of the at least one patterned electrically conductive layer.
Hsieh fails to teach the step of flip chip mounting comprises reflowing a plurality of solder bumps on the IC die.
However, Hsieh illustrates in Fig. 11 and describes in [0063] an alternate method of mounting an IC die (1c) to an interposer, wherein the step of mounting comprises reflowing a plurality of solder bumps (222).  Since these steps of mounting are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for mounting an IC die.  These predictable solutions include direct contact between the IC die and the first surface (between 12 and 21, Fig. 11), bumps (222), and pillars (not shown) as these may be chosen from a finite number of identified, predictable solutions ([0063]).  Absent unexpected results, it would have been obvious to try using a different method of mounting the IC die to the first surface of the at least one patterned electrically conductive layer.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 4, Hsieh discloses a method (Fig. 11), further comprising the step of mounting wirebonds (50) to the second surface of the at least one patterned electrically conductive layer.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as applied to claim 1 above, and further in view of Kurihara (US 20050029666 A1).
Regarding claim 12, Hsieh discloses a method (Fig. 11), wherein the at least one patterned electrically conductive layer includes a first electrically conductive layer (21) that extends along a first surface of an electrically insulative layer (surface of 24 contacting upper surface of 21), a second electrically conductive layer (22 overlapping 24) that extends along a second surface of an electrically insulative layer (surface of 24 contacting lower surface of 22) that is opposite the first surface of the electrically insulative layer, and a third electrically conductive layer (22 penetrating 24).
Hsieh fails to teach the third electrically conductive layer extends along an external side surface of the electrically insulative layer from the first electrically conductive layer to the second electrically conductive layer.  However, Hsieh clearly teaches the interposer functions to form connections between a first and second electrically conductive layer (“rewiring” [0040]).
Kurihara teaches an interposer in the same field of endeavor (1, Fig. 28(b)) that also functions to form connections between a first electrically conductive layer (4 on 1A) and second electrically conductive layer (4 on 1B) (“wiring pattern 4 doubles with external electrode…” [0297]), wherein the third electrically conductive layer (3) extends along an external side surface of the electrically insulative layer from the first electrically conductive layer to the second electrically conductive layer.  One of ordinary skill in the art could have substituted the interposer of Kurihara for the interposer of Hsieh and the substitution would have been predictable because both Hsieh and Kurihara teach the interposer is used to form connections between a first and second electrically conductive layer.  Therefore, it would have been obvious to have an electrically insulative layer as claimed wherein the third electrically conductive layer extends along an external side surface of the electrically insulative layer from the first electrically conductive layer to the second electrically conductive layer because it is simple substitution of one known element for another to obtain predictable results.
Illustrated below is a marked and annotated figure of Fig. 28(b) of Kurihara.

    PNG
    media_image2.png
    243
    545
    media_image2.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as applied to claim 1 above, and further in view of Verdiell (US 20160274316 A1).
Regarding claim 14, Hsieh discloses a method (Fig. 11), further comprising the step of wirebonding (50) the interposer to a host substrate (40).
Hsieh fails to teach the host substrate is of an optical transceiver.  Verdiell discloses a method in the same field of endeavor comprising a host substrate (“PCB” [0005]) that is of an optical transceiver (“optical transceiver” [0005]).  Verdiell provides a clear teaching to motivate one to modify the host substrate of Hsieh to be an optical transceiver in that it may increase the data rate between elements of an electronic system ([0004]).  Having the host substrate of Hsieh be of an optical transceiver as taught by Verdiell would arrive at the claimed host substrate.  Therefore, it would have been obvious to have the host substrate be of an optical transceiver because it would increase the data rate between elements of an electronic system.
Claims 15-16, 19-24, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan (US 20080315372 A1) in view of Yamamoto (US 20070202682 A1).
Regarding independent claim 15, Kuan discloses a wirebondable IC die assembly (Fig. 9) comprising: an IC die (58) configured for flip chip mounting (“flip chip” [0040]); an interposer (50) having a second electrically insulative layer (74), and at least one patterned electrically conductive layer (72, 54, 52); wherein the IC die is flip chip mounted to a first surface of the at least one patterned electrically conductive layer (52) through solder (60), wherein the solder extends from the IC die to the first surface of the at least one patterned electrically conductive layer, and wherein the second insulating layer has holes that expose wirebond pads (72) at a second surface of the at least one patterned electrically conductive layer that is opposite the first surface.
Illustrated below is a marked and annotated figure of Fig. 9 of Kuan.

    PNG
    media_image3.png
    458
    754
    media_image3.png
    Greyscale

Kuan fails to teach a first electrically insulative layer, and at least one patterned electrically conductive layer disposed between the first and second electrically insulative layers; wherein solder is disposed in holes of the first electrically insulative layer.  Yamamoto teaches an interposer (Fig. 2) with a first and second electrically insulative layer (9 and 10 respectively).  Yamamoto provides a clear teaching to motivate one to modify the interposer of Kuan to include a first electrically insulative layer on the first surface of the interposer in that it protects the electrically conductive layer ([0107]).  Doing so would arrive at the claimed interposer having a first electrically insulative layer, and at least one patterned electrically conductive layer disposed between the first and second electrically insulative layers; wherein solder is disposed in holes of the first electrically insulative layer.  More specifically, adding Yamamoto’s electrically insulative layer (10) to the first surface of Kuan’s interposer would result in the claimed interposer.  Therefore, it would have been obvious to have the first electrically insulative layer of Yamamoto on the first surface of the interposer because it would protect the first electrically conductive layer.
Illustrated below is a marked and annotated figure of Fig. 2 of Yamamoto.

    PNG
    media_image4.png
    601
    512
    media_image4.png
    Greyscale

Regarding claim 16, Kuan in view of Yamamoto discloses an assembly (Kuan, Fig. 9), wherein the at least one patterned electrically conductive layer comprises a single electrically conductive layer that defines each of the first and second surfaces (single 52 defines first surface, single 72 defines second surface).
Regarding claim 19, Kuan in view of Yamamoto discloses an assembly (Kuan, Fig. 9), wherein the at least one patterned electrically conductive layer comprises a first electrically conductive layer (52) that defines the first surface, and a second electrically conductive layer (72) that defines the second surface.
Regarding claim 20, Kuan in view of Yamamoto discloses an assembly (Kuan, Fig. 9), further comprising an encapsulant (132, “encapsulant” [0066]) disposed on the second electrically conductive layer (72).
Kuan fails to explicitly teach the encapsulant disposed on the second electrically conductive layer functions as a stiffener.  However, Kuan teaches a known technique of having encapsulation function to stiffen an assembly (“covered with encapsulant 64 to provide structural support” [0062]).  One of ordinary skill in the art would have recognized that applying the known technique of encapsulating an assembly would have yielded the predictable result of stiffening the assembly because this known technique is taught by Kuan.  More specifically, providing encapsulation on the second electrically conductive layer of Kuan would have resulted in a stiffener disposed on the second electrically conductive layer.  Therefore, it would have been obvious to have a stiffener disposed on the second electrically conductive layer because it is a known technique applied to a known device.
Regarding claim 21, Kuan in view of Yamamoto discloses an assembly (Kuan, Fig. 9), wherein the first and second sides are opposite each other along a transverse direction, and a footprint of the interposer (50) is larger than a size of a footprint of the IC die (relative dimensions within figure), wherein the footprints extend along respective planes that are oriented perpendicular to the transverse direction.  Although Kuan in view of Yamamoto does not explicitly disclose the footprint of the interposer is less than twice a size of a footprint of the IC die, the claimed interposer does not perform differently than the interposer of Kuan.  Therefore, the claimed interposer footprint is not patentably distinct from the interposer of Kuan.  It would have been obvious to modify the interposer of Kuan to have a footprint relative to a footprint of the IC die as claimed because the footprint of the interposer is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 22, Kuan in view of Yamamoto as applied to claims 21 and 15 disclose an assembly (Kuan, Fig. 9), wherein the footprint of the interposer is larger than the footprint of the IC die (relative dimensions within figure).  Although Kuan in view of Yamamoto does not explicitly disclose the footprint of the interposer is less than 50% larger than the footprint of the IC die, the claimed interposer does not perform differently than the interposer of Kuan.  Therefore, the claimed interposer footprint is not patentably distinct from the interposer of Kuan.  It would have been obvious to modify the interposer of Kuan to have a footprint relative to a footprint of the IC die as claimed because the footprint of the interposer is a design choice for one of ordinary skill in the art.
Regarding claim 23, Kuan in view of Yamamoto as applied to claims 21 and 15 disclose an assembly (Kuan, Fig. 9), wherein the footprint of the interposer is larger than the footprint of the IC die (relative dimensions within figure).  Although Kuan in view of Yamamoto does not explicitly disclose the footprint of the interposer is less than 20% larger than the footprint of the IC die, the claimed interposer does not perform differently than the interposer of Kuan.  Therefore, the claimed interposer footprint is not patentably distinct from the interposer of Kuan.  It would have been obvious to modify the interposer of Kuan to have a footprint relative to a footprint of the IC die as claimed because the footprint of the interposer is a design choice for one of ordinary skill in the art.
Regarding claim 24, Kuan in view of Yamamoto discloses an assembly (Kuan, Fig. 9), further comprising a plurality of IC dies (58, 124) that are mounted to the at least one electrically conductive layer (52, 54, 72).
Regarding independent claim 28, Kuan discloses a method of converting a grid array electrical interface (Fig. 9), the method comprising: aligning an interposer (50) with a grid array of solder bumps (60, similarly illustrated in Figs 2C-2D) so that solder bumps of the grid array of solder bumps are aligned with the interposer; and soldering the solder bumps of the grid array of solder bumps to an electrically conductive layer (52), wherein a second side of the interposer, opposite the first side of the interposer, has a plurality of holes in an insulating layer (74) that expose pads (72) in the metal layer (72) configured for wirebonding (112).
Kuan fails to teach the grid array of solder bumps are aligned with a respective plurality of first holes of a first electrically insulative layer of the interposer; and an electrically conductive layer exposed through the first holes in the first insulating layer.  Yamamoto teaches an interposer (Fig. 2) with a first and second electrically insulative layer (9 and 10 respectively).  Yamamoto provides a clear teaching to motivate one to modify the interposer of Kuan to include a first and second electrically insulative layer on the interposer in that it protects the electrically conductive layer ([0107]).  Therefore, it would have been obvious to have the first and second electrically insulative layers of Yamamoto on the interposer because it would protect the first electrically conductive layer.  Doing so would arrive at the claimed grid array of solder bumps aligned with a respective plurality of first holes of a first electrically insulative layer of the interposer; and an electrically conductive layer exposed through the first holes in the first insulating layer.
Regarding claim 29, Kuan in view of Yamamoto as applied to claim 28 discloses a method (Kuan, Fig. 9), wherein the grid array of solder bumps has a pitch between adjacent solder bumps.  Although Kuan in view of Yamamoto does not explicitly disclose the pitch between adjacent solder bumps from center-to-center, the claimed grid array of solder bumps does not perform differently than the grid array of solder bumps of Kuan.  Therefore, the claimed pitch between adjacent solder bumps from center-to-center is not patentably distinct from the pitch between adjacent solder bumps from center-to-center of Kuan.  It would have been obvious to modify the pitch between adjacent solder bumps of Kuan to be no more than 300 microns from center-to-center as claimed because the pitch between adjacent solder bumps is a design choice for one of ordinary skill in the art.
Claims 17-18 as noted in the 112(b) rejection are rejected under 35 U.S.C. 103 as being unpatentable over Kuan and Yamamoto as applied to claim 15 above, and further in view of Lee (US 20140124910 A1).
Regarding claim 17, Kuan in view of Yamamoto discloses an assembly (Yamamoto, Fig. 2), wherein the at least one patterned electrically conductive layer (7) is aligned with the holes (10a) in the first electrically insulative layer (10) and the solder (18) extends to the at least one patterned electrically conductive layer.
Kuan in view of Yamamoto fails to teach an electrically conductive laver having holes aligned with the holes in the first electrically insulative layer and the solder extends through the holes in the at least one patterned electrically conductive layer.  However, Yamamoto does teach solder functions to connect the interposer to other devices (“terminal for external devices” [0096]).  Lee (Fig. 12) teaches solder (42) functioning to connect an interposer (20) to other devices (1) wherein an at least one patterned electrically conductive layer (22b) has holes aligned with the holes in the first electrically insulative layer (26) and the solder extends through the holes in the at least one patterned electrically conductive layer.  Lee provides a clear teaching to motivate one to modify the interposer of Kuan in view of Yamamoto to include holes in an at least one patterned electrically conductive layer aligned with holes in an electrically insulative layer and solder extending through the holes in the at least one patterned electrically conductive layer in that it may simplify manufacturing of the assembly (“the semiconductor package may be simplified” Abstract).  Providing the conductive layer with holes and the solder of Lee in place of the at least one patterned electrically conductive layer and first electrically insulative layer of Kuan in view of Yamamoto would arrive at the claimed at least one patterned electrically conductive layer having holes aligned with the holes in the first electrically insulative layer and the solder extends through the holes in the at least one patterned electrically conductive layer.  Therefore, it would have been obvious to have the electrically conductive layer as claimed because it would simplify manufacturing of the assembly.
Illustrated below is a marked and annotated figure of Fig. 12 of Lee.

    PNG
    media_image5.png
    316
    466
    media_image5.png
    Greyscale

Regarding claim 18, Kaun in view of Yamamoto and Lee discloses an assembly (Lee, Fig. 12), wherein the second surface (22b) is exposed, and the solder extends onto the second surface.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kuan and Yamamoto as applied to claim 15 above, and further in view of Kurihara.
Regarding claim 25, Kuan in view of Yamamoto as applied to claim 15 discloses an assembly (Kuan, Fig. 9), wherein the interposer has through via electrical connections between the solder and the wirebond pads.
Kuan in view of Yamamoto fails to teach the interposer has no through via electrical connections between the solder and the wirebond pads.  However, Kuan and Yamamoto both teach through via electrical connections function to electrically connect two opposing surfaces of an interposer (Kuan, 54, Fig. 9) (Yamamoto, 8, Fig. 2).  Kurihara teaches an interposer in the same field of endeavor (1, Fig. 28(b)) with electrical connections (4, 3) that also function to electrically connect opposing surfaces of an interposer (“via the side” [0297]).  One of ordinary skill in the art could have substituted the interposer of Kurihara for the interposer of Kuan and the substitution would have been predictable because both Kuan and Kurihara teach the electrical connections function to electrically connect opposing surfaces of an interposer.  More specifically, the interposer of Kurihara would be in place of Kuan’s interposer, between the solder and bonding wires of Kuan.  Therefore, it would have been obvious to have an interposer as claimed wherein the interposer has no through via electrical connections between the solder and the wirebond pads because it is simple substitution of one known element for another to obtain predictable results.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan in view of Yamamoto and Verdiell.
Regarding claim 26, Kuan in view of Yamamoto as applied to claim 15 discloses an assembly (Kuan, Fig. 9) comprising; an external substrate (122); and a wirebond (112) that places the wirebondable IC die assembly in electrical communication with the external substrate.
Kuan in view of Yamamoto fails to teach the claimed assembly comprises an optical transceiver.  Verdiell discloses an assembly in the same field of endeavor comprising an external substrate (“PCB” [0005]) and an IC die assembly (“IC package” [0005]) that is an optical transceiver (“optical transceiver” [0005]).  Verdiell provides a clear teaching to motivate one to modify the assembly of Kuan to be an optical transceiver in that it may increase data rate between elements of an electronic system ([0004]).  Having the assembly of Kuan in view of Yamamoto be an optical transceiver as taught by Verdiell would arrive at the claimed assembly.  Therefore, it would have been obvious to have the wirebondable IC die assembly of claim 15; an external substrate; and a wirebond that places the wirebondable IC die assembly in electrical communication with the external substrate because it would increase the data rate between elements of an electronic system.
Regarding claim 27, Kuan in view of Yamamoto and Verdiell as applied to claim 26 discloses an optical transceiver (Kuan, Fig. 9), wherein the IC die has active circuitry formed on an outer active surface of the IC die (58, surface with bumps and facing interposer) (“flip chip” [0040]), and the outer active surface faces away from the external substrate.
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 7) that Kuan does not teach, suggest, or render obvious at least, for example, the feature of “wherein the interposer has wirebond pads at a second surface of the at least one patterned electrically conductive layer that is opposite the first surface along a transverse direction, each at least one patterned electrically conductive layer has surfaces opposite each other along the transverse direction, and each of the surfaces abuts an electrically insulative surface” recited in amended claim 1.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues with respect to claim 5 (pages 7-8) that Kuan fails to teach the at least one patterned electrically conductive layer is defined by a single electrically conductive layer that defines each of the first surface and the second surface.  Applicant makes similar arguments for claim 16 (page 11).
Examiner’s reply:
The examiner disagrees and finds claim 5 broad enough to reasonably encompass the single electrically conductive layer illustrated in Fig. 3 of the drawings filed 7/24/2020, as well as the plurality of single electrically conductive layers illustrated in Kuan, Fig. 9.  More specifically, Kuan illustrates a single electrically conductive layer (52) defining the first surface and a single electrically conductive layer (72) defining the second surface (i.e. “each”).  The examiner similarly finds claim 16 broad enough to reasonably encompass Applicant’s disclosure as well as the plurality of single electrically conductive layers illustrated in Kuan, Fig. 9.
Applicant argues:
Applicant argues with respect to claim 15 (page 9) that the Office Action filed 9/15/2021 fails to provide proper motivation to combine Yamamoto and Kuan.  Applicant makes similar arguments with respect to claim 28 (page 13)
Examiner’s reply:
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Kuan and Yamamoto clearly illustrate solder balls on an electrically conductive layer.  Yamamoto describes the electrically insulative layer (10) as a protective film ([0107]) on the electrically conductive layer (7, 7a) and further teaches the protective film functions as a protective film before the formation of the solder balls ("solder-resist" [0107]).  Further, the protection provided by the underfill and the encapsulant of Kuan would not change the principal of operation of the electrically insulative layer of Yamamoto, nor would they render it inoperable for its intended purpose.
Applicant argues:
Applicant further argues with respect to claim 15 (page 10) and claim 28 (page 14) that the electrically insulative layer of Yamamoto (10, Fig. 2) would not protect the contact pads of Kuan (52, Fig. 9).
Examiner’s reply:
The examiner disagrees and finds the electrically insulative layer of Yamamoto would protect the contact pads of Kuan.  More specifically, Kuan clearly discloses solder balls (60, Fig. 9) on contact pads (52).  Yamamoto similarly discloses solder balls (18, Fig. 2) on contact pads (7a).  Yamamoto further discloses an electrically insulative layer (10) providing protection during soldering processes (“solder-resist” [0107]).  Both Kuan and Yamamoto teach solder balls on contact pads, thus the protective film of Yamamoto would protect the electrically conductive layer of Kuan during soldering processes in the same way it protects the electrically conductive layer of Yamamoto.  Further, the contact pads of Kuan being in the wafer would not change the principal of operation of the electrically insulative layer of Yamamoto, nor would they render it inoperable for its intended purpose.
Applicant argues:
Applicant further argues with respect to claim 15 (page 11) and claim 28 (page 14) that Kuan teaches away from incorporating the electrically conductive layer of Yamamoto (7, Fig. 2) in place of Kuan’s electrically conductive layer (52, Fig. 9).
Examiner’s reply:
The examiner disagrees and notes Yamamoto is relied upon for teaching the electrically insulative layer.  The electrically conductive layer of Yamamoto (7, Fig. 2) is relied upon to show evidence of similarity between Kuan and Yamamoto but is not relied upon for incorporation into Kuan.  More specifically, the electrically insulative layer of Yamamoto is applied onto the electrically conductive layer of Kuan (52, Fig. 9).
Further, the examiner does not find Kuan teaching away from substituting the electrically conductive layer of Yamamoto in place of Kuan.  The argument is not persuasive because it has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843 (Fed. Cir. 1989), and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In this case, the disclosed examples and preferred embodiments of an electrically conductive layer disclosed by Kuan do not constitute a teaching away from the electrically conductive layer disclosed by Yamamoto because Kuan does not criticize, discredit, or otherwise discourage the solution claimed.  Therefore, the “teaching away” argument is insufficient to overcome the rejection since the claimed invention has not been distinguished from the prior art and has no discovery beyond what was known to the art.
Applicant argues:
Applicant argues with respect to claim 20 (page 12) that Kuan fails to teach “a stiffener disposed on the second electrically conductive layer”.  Applicant further argues an element providing structural support is not inherently a stiffener.
Examiner’s reply:
The examiner disagrees and notes applicant has not provided objective evidence supported by actual proof showing the encapsulant of Kuan providing structural support, is not inherently a stiffener.  The examiner finds an element providing structural support analogous to an element providing stiffness (i.e. a stiffener).  Kuan clearly teaches an encapsulant (132, Fig. 9) disposed on the second electrically conductive layer (72). Kuan further teaches encapsulants may function as a stiffener (“structural support” [0062]), though with respect to a different encapsulant (64) within the package. The surface on which these encapsulants are disposed would not change the properties of the encapsulant.  Thus, Kuan’s teaching of an encapsulant functioning as a stiffener may similarly be applied to the encapsulant on the second electrically conductive layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817